           Case 2:21-cv-00221-JMY Document 12 Filed 03/02/21 Page 1 of 1




                                    IN THE UNITED STATES DISTRICT COURT
                                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    Lena Buccigrossi et al.                                :             Civil Action
                                                           :
                  v.                                       :
                                                           :
    Thomas Jefferson                                       :             No.: 21-cv-221-JMY
    University

                                                        ORDER

                  AND NOW, this 2nd            day of                March               20 21 , it is hereby

                                                  Alec M. Leslie
                  ORDERED that the application of ____________________________________, Esquire,

to practice in this court pursuant to Local Rule of Civil Procedure 83.5.2(b) is


           ✔           GRANTED.1

                       DENIED.




                                                        /s/ John Milton Younge
                                                         JOHN MILTON YOUNGE                         , J.




1This Court's Local Civil Rules require attorneys, including those admitted pro hac vice, to complete the registrat ion
process for the Court's ECF system. Instructions and forms are available on the Court website.
